Citation Nr: 1627173	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or by reason of being housebound.

2.  Entitlement to service connection for the cause of the Veteran's death (DIC).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  The Veteran died in May 2008.  The appellant is his surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.

In January 2014, the Board remanded the appeal for further evidentiary development.


FINDINGS OF FACT

1.  The appellant is not blind, in a nursing home or substantially confined to her home by reason of disabilities, or so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect herself from the hazards and dangers incident to the daily environment.

2.  The Veteran died in May 2008.  The immediate cause of death was respiratory failure with pulmonary edema due to renal failure, severe sepsis, due to enterococcal endocarditis with significant contributing conditions of atrial fibrillation, multiple myeloma and pancytopenia.

3.  Service connection was not established for any disability at the time of the Veteran's death. 

4.  The Veteran did not have service in Vietnam.

5.  The causes of the Veteran's death have not been shown to be etiologically related to any disease, injury, or event in service, or to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the need for aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 107(b), 1310, 1311, 1541(a); 38 C.F.R. §§ 3.351, 3.352 (2015). 

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

A review of the rating decision demonstrates that a notice letter was sent in March 2012.  However, a copy of the notice letter has not been associated with the claims file.  Notwithstanding, in March 2012, the appellant provided signed acknowledgement of having received notice.  Additionally, the statement of the case (SOC) provided in May 2013 provided notice to the appellant of was needed to substantiate her claims.  Thus, the Board finds that the duty to notify the appellant has been satisfied. 

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records.  In some cases, it also entails obtaining a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment and personnel records, as well as the Veteran's death certificate, and lay statements in support of the claims.  Available post-service medical records have also been obtained.  Pursuant to the Board's January 2014 remand directives, efforts were made to obtain outstanding private treatment records.  Specifically, notice was sent to the appellant in February 2014 requesting that she send appropriate authorization to obtain private treatment records for the Veteran, or provided the requested information herself.  However, there is no indication that the appellant provided the requested information.  An attempt was also made to obtain records from the Social Security Administration (SSA).  In correspondence from the SSA received in March 2014, it was determined that the records did not exist and further efforts to obtain them would be futile.  Finally, efforts were made to retrieve medical records from the Jackson VA medical center.  In correspondence received in January 2016 it was indicated that there were no progress notes found.  The appellant has not identified any additional records that should be obtained.  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The appellant was provided a VA examination for housebound status or permanent need for aid an attendance in conjunction with her SMP claim.  The Board finds that the examination is sufficient for the SMP claim adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that a VA medical opinion was not obtained with regard to the DIC claim.  The appellant claims only that the Veteran's death was caused by presumed exposure to Agent Orange and thus he is entitled to presumptive service connection.  However, as discussed below, there is no evidence in this particular appeal of herbicide exposure during service.  Moreover, there is no indication that any condition that caused or contributed to the Veteran's death is related to military service.  Thus,  the Board finds that VA does not need to make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate her appeal, to include obtaining a medical opinion would aid in substantiating the claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008).  In sum, VA's duty to obtain a medical opinion or examination is not triggered.

In light of the foregoing, the Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.


I.  Special Monthly Pension  

A surviving spouse who is entitled to pension will receive an increased rate of pension if she is in need of regular aid and attendance or is permanently housebound.  38 U.S.C.A. § 1541(d), (e) (West 2014).  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is 
(1) a patient in a nursing home or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. §3.351(c) (1). 

In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound.  38 U.S.C.A. § 1541(e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f).


Factual Background and Analysis

In the appellant's substantive appeal received in August 2013, she reported that she was not housebound, but had a condition that required blood to be drawn weekly.  

The appellant underwent a VA examination in July 2013.  At that time, completed diagnosis included myelodysplastic syndrome, chronic renal insufficiency, osteoarthritis, a history of CVA, and hypothyroidism.  It was noted that the appellant was not confined to a bed and did not require nursing home care.  She was also able to feed herself and prepare her own meals.  While the appellant was not found to be legally blind, she had cataracts and glaucoma.  The examiner determined that the appellant needed assistance in bathing and tending to other hygiene needs to prevent falling.  Also, she required medication management, which included assistance by a home health care nurse prescribed by her doctor.  It was determined that the appellant had the ability to manage her own financial affairs.  On physical examination, posture and general appearance were mildly edematous.  There were no restrictions of the upper extremities.  Restrictions of the lower extremities consisted of difficulty with flexion of the right knee, which interfered with ambulation.  It was noted that the appellant used a cane.  There were no restrictions of the spine, trunk or neck.  However, the appellant had mild difficulty with balance and generalized weakness.  She was able to leave her home for short distances 3 times per week, was able to walk half a block, but could not use stairs.  

Review of a private treatment record dated in November 2013 indicated that the Veteran was treated for a pulmonary hemorrhage and was discharged home with family support following treatment.  It was noted that she had dialysis 2 times per week.

After a review of the evidence, the Board finds that SMP based on the need for aid and attendance or by reason of being housebound is not warranted.  While the appellant was noted as having cataracts and glaucoma she was not found to be legally blind.  In addition, she was not a patient in a nursing home.  Although she had some physical restrictions to include needing assistance in bathing and tending to other hygiene needs to prevent from falling, she was able to ambulate with a cane, feed herself, and prepare her own meals.  She also displayed the mental capacity to manage her own affairs.  The appellant was also able to leave the house for short distances 3 times per week.  Notably, in her substantive appeal, she acknowledged that she was not housebound.  As such, the evidence is against a finding that the appellant needs regular aid and attendance, and is against a finding that she is permanently housebound. 

In sum, the weight of the evidence does not show that the appellant meets the requirements for a special monthly pension based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  DIC

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   Where entitlement to service connection for a chronic disease is asserted but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).  Diabetes mellitus, or type II diabetes, is one of those diseases. 38 C.F.R. § 3.309(e).  Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

The Board notes that "service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations only if the conditions of service involved "duty or visitation" to the landmass of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waterways of Vietnam in order to benefit from the regulation's presumption.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Factual Background and Analysis 

In this case, the certificate of death reflects that the Veteran died in May 2008 with an immediate cause of death of respiratory failure with pulmonary edema due to renal failure, severe sepsis, due to enterococcal endocarditis with significant contributing conditions of atrial fibrillation, multiple myeloma and pancytopenia.  

At the outset, the Veteran was not service-connected for any condition at the time of his death.  Notwithstanding, the appellant asserts that the Veteran's death, was due to exposure to Agent Orange during military service.  Given that the Veteran was not service-connected for any disability, it is necessary to determine whether service connection is warranted for the disabilities that caused or contributed to the Veteran's death. 

Initially, the Board finds that service connection for herbicide exposure is not warranted.  In this regard, a review of the Veteran's military personnel records does not demonstrate that the Veteran had service in Vietnam.  See also March 2012 Personnel Information Exchange System (PIES) Response (responding to an inquiry about the Veteran's service in Vietnam that there "is no evidence in this veteran's file to substantiate any service in the republic of Vietnam").  As such, presumptive service connection due to herbicide exposure is not warranted.  38 C.F.R. § 3.309(e). 

Nevertheless, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation.  

Service treatment records are negative for treatment for or diagnosis of respiratory failure with pulmonary edema, renal failure, severe sepsis, enterococcal endocarditis, atrial fibrillation, multiple myeloma, or pancytopenia during service.  Moreover, there is no medical evidence or opinion linking such conditions to military service.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

The Board is sympathetic to the appellant.  However, there is no competent evidence that the conditions that caused the Veteran's death originated in service or are otherwise related to service.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


